Citation Nr: 1342020	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  13-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether there is new and material evidence to reopen the claim for service connection for right ear hearing loss.

2.  Entitlement to service connection for a right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977 and from July 1980 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1985 rating decision, the RO denied the claim of entitlement to service connection for right ear hearing loss.  The Veteran was notified of the decision and new and material evidence was not submitted within one year.  That decision is now final.

2.  The additional evidence presented since the January 1985 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSION OF LAW

The criteria for reopening the previously denied right ear hearing loss disability have been met. 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   The Board reopens the Veteran's claim for service connection for right ear hearing loss and no discussion of VA's duty to notify and assist is necessary.

II. Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for right ear hearing loss.

In a January 1985 rating decision, the RO denied a claim of service connection for right ear hearing loss because the evidence did not show that the Veteran had hearing loss for VA purposes.  The evidence of record at the time of the January 1985 rating decision consisted of service treatment records and a VA exam, which revealed that the Veteran's right ear hearing was essentially within normal limits.  The Veteran did submit additional evidence or appeal the decision within one year and the rating decision became final.  38 C.F.R. § 3.104 (2013).

In December 2009, the Veteran filed an application to reopen his claim for service connection.  The Veteran did not submit additional evidence; however, his VA treatment records were added to the claim file.  The Veteran's VA treatment records from 2009 indicated that the Veteran's hearing loss met VA criteria for a hearing loss disability.  He was diagnosed with mild to moderately severe sensorineural hearing loss in the right ear. A subsequent December 2012 VA examination also diagnosed the Veteran with sensorineural hearing loss in the right ear.

The additional medical records from the VA medical center relate to an unestablished fact by providing a current diagnosis of right ear hearing loss which meet VA criteria for a hearing loss disability.  As new and material evidence has been received reopening is warranted.  

ORDER

New and material evidence having been received,  the claim for service connection for right ear hearing loss is reopened.


REMAND

The Veteran seeks service connection for right ear hearing loss.

The Veteran's DD-214 indicates he served as a fuel and electrical systems repairer and exposure to acoustic trauma is conceded.  His service treatment records include several audiograms.  The Veteran's April 17, 1984 audiogram reveals  hearing thresholds in excess of 20 decibels at 500, 1000, and 2000 Hertz. A June 1984 audiology consultation, one month prior to discharge, diagnosed the Veteran with some conductive hearing loss in his right ear.  

A VA examination was conducted in December 2012.  The VA examiner diagnosed the Veteran with sensorineural hearing loss in the right ear and opined that the Veteran's right ear hearing loss did not result during military service.  The VA examiner did not provide a rationale for her opinion and an addendum was requested by the RO in January 2013.  Without additional review of the claim file, the examiner explained that the Veteran's right ear hearing loss was not the result of his military service because he had normal auditory thresholds for the right ear at entrance and separation.  The examiner also stated that the Veteran did not experience a significant decrease in auditory thresholds during service.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While the Veteran's entrance and separation examination revealed normal auditory thresholds for the right ear, the VA examiner did not comment on or reconcile the conflicting evidence, namely the April 1984 audiogram results and the June 1984 audiology consultation diagnosis.  The opinion also did not address the Veteran's history of in-service acoustic trauma.  Service connection for hearing loss diagnosed after service is not precluded by the lack of audiometric data reflecting hearing loss for VA purposes on separation from service.   Significantly, the VA opinion provides no proffered etiology for the Veteran's current right ear hearing loss.   

VA has a duty to assist the Veteran in the development of the claim by providing a probative medical opinion on the question of etiology because the evidence of record is insufficient to establish a nexus between the Veteran's in-service injury and current disability.  See 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate audiological professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.



The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss is related to service.  

The VA examiner must comment on the April 1984 audiogram results and the June 1984 audiology consultation; must discuss the Veteran's history of in-service noise exposure; and must provide an etiology for the Veteran's right ear hearing loss if it is determined that the hearing loss is not related to service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


